Conley Byrd, Justice. Appellant Charles Timothy Emery filed a motion to dismiss the charges of burglary and grand larceny against him for failure to prosecute within the time limits set out in Ark. Stat. Ann. § 43-1708 (Repl. 1964), but before the motion was ruled on by the court, he entered a plea of guilty. After sentence, he filed a post conviction petition to set aside his convictions on the basis that his constitutional right to a speedy trial had been violated. The trial court denied his post conviction petition on the basis that his guilty plea voluntarily waived his alleged right to a speedy trial. We agree. See McDonald v. State, 253 Ark. 23, 484 S.W. 2d 345 (1972), and People v. DeCola, 15 Ill. 2d 527, 155 N.E. 2d 622 (1958). Furthermore, we have not found in the record where a delay of more than two terms has occurred except upon the application of appellant or because of his absence. Affirmed.